El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es nn caso sobre indemnización por daños a la persona de nn niño.
En la demanda se alega, en resumen, que el demandante es nn menor de edad, de diez .años poco más o menos, resi-dente en San Juan, y la demandada una corporación organi-zada y haciendo sus negocios bajo las leyes de Puerto Rico, con su oficina en San Juan; que dicha demandada es y era en la fecha que se indicará, la dueña y operadora de una línea de tranvías, movidos por fuerza eléctrica, a lo largo de la carretera, pasando por el suburbio de San Juan conocido por Santurce; que a eso de las ocho y media de la noche del 20 de marzo de 1912, el demandante, encontrándose en una tienda situada al lado sur de la carretera, y cerca de la parada 21 de la vía- de la demandada, con el objeto de hacer varias compras, salió de dicha tienda, y habiendo visto que uno de los carros de la demandada se había detenido en la parada 21 y teniendo tiempo suficiente para cruzar, el demandante pisó la vía de la demandada con intención de cruzarla; que el sitio por donde el demandante intentó cruzar, ejercitando diligencia y cuidado razonables, se usa para ello por el pú-blico y estaba bien iluminado; que cuando el demandante había ya casi atravesado la vía penetró un pie dentro de un espacio entre ciertos' tablones que habían sido colocados con permiso de la demandada, entre los raíles para facilitar el cruce por dicho sitio, quedando cogido de tal manera que le *9fue imposible extraerlo; que en ese mismo momento el carro -de la demandada qne se había detenido en la parada 21, empezó de nuevo sn marcha en dirección a donde se encon-traba el demandante; qne éste hizo esfuerzos supremos para libertarse y gritó al motorista: “pare, pare, que me va a matar,” cuando el motorista pudo oirle y cuando aun tenía tiempo de detener el carro; que el motorista negligente y descuidadamente permitió*que el carro siguiera corriendo y arrolló al demandante de modo tal que su pie derecho fué des-trozado habiendo habido necesidad de amputarle la pierna un poco más abajo de la rodilla; que, además, la demandada ¡fue negligente al' permitir que los tablones fueran colocados permanentemente sobre su propiedad y como una invitación al público para que cruzara por dicho sitio, en tales condi-ciones que constituían una amenaza para el público y diéron por resultado el daño ocasionado al demandante; que los tablones estaban parcialmente destruidos hacia sus puntas habiendo un espacio suficiente entre el raíl y el tablón, a la parte de ¿dentro del raíl que da al norte de la carretera, que permitió que el pie calzado del demandante’resbalara y ca-yera dentro de la abertura; que a consecuencia de la negli-gencia de la demandada en el manejo del carro yi en haber permitido los tablones en el estado en que se encontraban, el demandante ha sufrido física y moralmente, perdiendo su pie derecho y parte de la pierna, quedando para siempre mutilado y humillado al tener que usar muletas, y habiendo gastado grandes sumas de dinero en médico, cirujano y medi-cinas. Por todó lo cual el demandante pidió a la porte que condenara a la demandada a pagarle la suma de treinta mil pesos y las costas, gastos y honorarios de abogado.
La demandada contestó específica y ampliamente las ale-gaciones de la demanda, aceptando el hecho de la realidad del accidente, pero negando que hubiera sido negligente en el manejo de su carro y que hubiera permitido la colocación de ■tablones en tal sitio, ni que fuera responsable por dicha colo-cación ni por las condiciones en que los tablones se encon-*10traban. Alegó, además, la demandada, como defensas espe-ciales: (a) qne el accidente snfrido por el demandante y los daños qne recibió en sn consecnencia, fneron debidos única-mente a sn cnlpa y negligencia, y (ó) qne ann en el caso de baber sido negligente el motorista empleado de la deman-dada, medió también como cansa próxima del accidente la cnlpa y negligencia contribntoria del demandante.
En el acto de la vista ambas partes practicaron sns prue-bas, y la corte, el 1 de agosto de 1913, dictó sentencia decla-rando sin lugar la demanda, sin especial condenación de costas. Contra dicha sentencia, la parte demandante inter-puso el presente recurso de apelación.
El demandante imputó a la demandada, como hemos visto, dos formas distintas de negligencia, a saber: en el manejo del carro y en la colocación de los tablones. Procederemos a sn estudio en el orden en qne fneron establecidas.
La prueba con respecto a cómo ocurrió el accidente resultó' contradictoria y fné apreciada por la corte sentenciadora como demostrativa de qne “el demandante, qne desde algún tiempo antes de ocurrir el suceso, se encontraba jugando con otros muchachos por los alrededores donde fué arrollado, intentó cruzar precipitadamente la vía, estando ya en moción el carro eléctrico qne venía de la parada 21, a una distancia muy corta, y cuando ya casi había cruzado la referida vía, introdujo el pie derecho entre los tablones y el raíl, con tan mala suerte que no tuvo tiempo para extraerlo y escapar del peligro, pasándole el carro por encima de una pierna y oca-sionándole el consiguiente daño. Los gritos del joven Pacheco y el desgraciado suceso, fueron casi simultáneos, pues el motorista, a pesar de los esfuerzos que hizo, no tuvo tiempo para detener el carro y evitar el accidente. ’ ’
Hemos estudiado cuidadosamente toda la prueba practi-cada. Dos testigos del demandante narran el suceso en forma más o menos parecida a la descripción que de él se hace en la demanda. Los testigos de la demandada sostienen que el suceso ocurrió en forma distinta, esto es, que él deman-*11dante se encontraba jugando y con otros muchachos cruzó precipitadamente la vía cuando el carro estaba ya en movi-miento y muy cerca y fue imposible detenerlo no obstante todos los esfuerzos que en tal sentido hizo el motorista.
La prueba resultó, pues, contradictoria y la corte de dis-trito aceptó como cierta la versión de los testigos de la parte demandada. La parte demandante no ha demostrado que la corte sentenciadora actuara movida por pasión, prejuicio' o parcialidad. Del examen que hemos hecho de las pruebas, ijampoco hemos encontrado que se haya cometido por la corte ningún error manifiesto al apreciarlas. Y en tal virtud,, de acuerdo con la jurisprudencia repetidamente establecida, debemos aceptar como correctas las conclusiones del tribunal sentenciador, y aceptándolas, no es posible sostener que el accidente que privó de uno de sus pies al demandante, se deba a la negligencia de la demandada en la conducción del carro eléctrico.
Veamos si la demandada fué negligente en lo que respecta a la condición en que se encontraban los tablones.
La prueba demuestra que los tablones no fueron colocados por la demandada, sino por el dueño de cierto establecimiento mercantil que existe frente al sitio en que ocurrió el accidente, con objeto de facilitar el paso a pie desde la carretera al establecimiento. No consta con toda claridad que la deman-dada concediera permiso en regla para la colocación de los tablones, pero como es un hecho cierto que estuvieron allí colocados por espacio de seis meses, la compañía demandada no puede alegar ignorancia Por lo menos, aceptó el hecho y tiene que estar y pasar por todas las consecuencias que pue-dan derivarse de su aceptación.
' Tampoco es clara la prueba con respecto a la naturaleza del defecto y a si pudo o nó ser observado y corregido a tiempo por la compañía demandada. Pero asumiendo que el defecto era patente y que la compañía demandada debió haberlo reparado, aun así nos encontramos con que la prueba, según la versión aceptada como cierta'por la corte sentencia-*12dora, demuestra que el demandante no usó de los tablones para los fines para los cuales fueron colocados, esto es, para atravesar desde la carretera al establecimiento a verificar algún negocio, sino para jugar con los carros, y mientras el demandante se encontraba ejercitándose con otros mucba-cbos en ese juegvo peligroso, tuvo la mala fortuna de ser cogido por el carro eléctrico de la demandada, sin culpa por parte del motorista encargado de guiarlo. El testigo Dimas An-tolín, declaró, página 45 de la transcripción, entre otros extremos, que “como una bora antes del suceso estuvo mi-rando al mucbacbo Pont en aquel sitio. Estaba jugando con otros más; había veces que se-acostaban en la vía cuando subía el trolley, y se decían unos a los otros, ‘mira, que te coge,’ ‘no me coge nada,’ y pensó que les iba a ocurrir una desgracia.” Y el testigo Mariano Figueroa declaró, página 49 de la transcripción, también entre otros extremos, que ‘ ‘ estando el 29 de marzo en la tienda esa frente a la de Fernando Carrasquillo, vió que tres niños se entretenían jugando en la acera del frente de la tienda y en momentos en que el carro ya venía muy cerca intentaron cruzar la vía pasando los dos primeros y cayendo el último.”
Siendo esto así, de acuerdo con la jurisprudencia, el de-mandante está impedido de reclamar basándose en que los daños que recibiera se debieron a la existencia del defecto en los tablones colocados sobre la vía de la compañía demandada.
“Una persona que usa un camino meramente para jugar, y que sufre un daño ocasionado por un defecto existente en el mismo, no puede sostener una acción por daños y perjuicios contra la ciudad o pueblo obligado a conservar el camino en buen estado para los via-jeros.” Margaret Fighe v. City of Lowell, 119 Mass., 472.
“El demandante recibió un daño por defecto en el camino mien-tras lo usaba con el propósito expreso de celebrar carreras de caballos. Se resolvió: Que no podía entablarse una acción contra la ciudad que tenía el deber de reparar el camino.” McCarthy v. Portland, 67 Me., 167; 24 A. R., 23.
“Una persona mayor de edad que está jugando con un perro en la acera y que no se dirija hacia ninguna parte, no puede sostenerse *13que está usando el camino de tal manera que le dé derecho'a ser indem-nizada por los perjuicios causados por los defectos que allí existan.” Jackson v. Greenville, 27 L. R. A., 527.
En resumen, diremos que un examen detenido de la tota-lidad del caso, demuestra que el demandante recibió el daño de que se queja a consecuencia de su propia culpa y negli-gencia y no a consecuencia de la culpa y negligencia de la demandada. Pero aun cuando pudiera concluirse que la com-pañía demandada babía sido negligente en cierto modo con motivo de la colocación de los tablonos, la negligencia contri-butoria del demandante es tan clara, que nunca permitiría que pudiera dictarse una sentencia favorable a sus preten-siones.
Terminaremos nuestra opinión citando la siguiente juris-prudencia establecida en una decisión de la Corte Suprema del Estado de Maine, por virtud de la cual se resolvió un caso muy parecido a este dé Ricardo Pont Pacheco contra Porto Rico Railway, Light and Power Co.
“Bn un caso en que al tratar una niña de diez años y siete meses de edad de atravesar la vía de un tren eléctrico en una calle, el carro le pasa por encima, y' en el que aparece que al intentar cruzar la vía, el carro pudo haber sido visto perfectamente por ella, y que entre ambos no podía existir una distancia mayor que la del largo de dicho carro; si resulta, además, evidente que dicha niña dejó de mirar para cerciorarse de la aproximación del carro y si lo hizo debió haberlo visto, se resolvió: que su negligencia contributoria constituye un obstáculo que la impide recobrar daños y perjuicios de la compa-ñía del tren eléctrico. Difícilmente podría considerarse el accidente de otra manera que no fuera la consecuencia de un impulso repentino e irreflexivo, o de una completa ■ osadía.
“Si bien la ley no exige a los niños el mismo grado de cuidado que a los adultos y no obstante ser la edad e inteligencia de una persona factores importantes al tomarse en consideración el hecho de si se ha ejercitado o no el debido cuidado, la demandante en este caso estaba sin embargo obligada a ejercitar aquel grado de cuidado que por lo general acostumbran observar los niños prudentes de la misma edad e inteligencia en casos semejantes. Se resolvió: que la deman-*14dante claram'ente dejó de observar el cuidado que debió' haber ejer-citado un niño de inteligencia como la suya.” Colomb v. Street Railway, 100 Me., 418.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.